In the Supreme Court of Georgia



                                     Decided: May 3, 2022


 S22Y0687. IN THE MATTER OF PHILLIP NORMAN GOLUB.

      PER CURIAM.

      This disciplinary matter is before the Court pursuant to the

report and recommendation issued by Special Master Jack Jeffrey

Helms, Jr., who recommends that respondent Phillip Norman Golub

(State Bar No. 300503) be suspended from the practice of law for one

year with conditions on his reinstatement, based on his failure to

complete a client’s work, adequately communicate with her, and

refund his unearned fee.

      In October 2019, the State Bar filed a formal complaint1

against Golub; Golub filed an answer; and the State Bar then filed


      1 Golub previously had filed a petition for voluntary discipline related to
this disciplinary matter, seeking a public reprimand, which this Court rejected.
See In the Matter of Golub, 306 Ga. 620, 621-622 (832 SE2d 332) (2019)
(rejecting petition for voluntary discipline seeking public reprimand, because
it was not entirely clear from the admitted facts that Golub violated Rule 8.4
a motion for summary judgment, to which Golub responded.

Following oral argument, the Special Master granted the State Bar’s

motion for summary judgment and subsequently held a hearing on

the issue of level of discipline. Following that hearing, the Special

Master issued his report and recommendation, in which he

combined his rulings on the motion for summary judgment with the

recommendation of discipline. We agree with the Special Master

that a one-year suspension with conditions on reinstatement is the

appropriate discipline in this matter.

     1. The facts.

     In the report, the Special Master found the following facts to

be undisputed in the record. In 2014, a client retained Golub, who

has been a member of the State Bar since 1980, to represent her in

a matter involving a fraudulent transfer of real property. While

Golub agreed to represent the client, he did not have her sign an




(a) (4) of the Georgia Rules of Professional Conduct, which prohibits lawyers
from engaging in professional conduct involving dishonesty, fraud, deceit, or
misrepresentation, and because Golub had failed to refund his unearned fee or
state his intention to do so).
                                     2
engagement agreement. The client was elderly and in poor health,

and her condition impaired her ability to communicate. As a result,

Golub primarily communicated with her son. Golub charged the

client $7,500 in attorney fees related to this matter, which was paid

in three installments of $2,500 over the course of two years.

     In 2015, Golub filed two lawsuits on the client’s behalf against

several defendants – one in January and one in June. After being

served with the lawsuits, some of the defendants filed motions to

dismiss, and Golub filed responses. Throughout his communications

with Golub, the client’s son was under the impression that the

defendants had not responded to the lawsuits and that the cases

would be placed on the trial calendar. The defendants also served

discovery requests and requested the client’s deposition; however,

due to the client’s health, Golub did not think she could handle a

deposition or engage in discovery, so he delayed her deposition and

continued to extend the discovery period in both cases. Discovery in

the January 2015 lawsuit was extended six times, and as of January

2017, two years after the lawsuit was filed, the parties still had not

                                  3
conducted discovery. Moreover, during this two-year period, Golub

did not serve responses to the defendants’ written discovery

requests, serve written discovery requests on the defendants,

conduct depositions, file motions in the case, try to settle or

otherwise conclude the case, or make any efforts to get the case on

the trial calendar.    Discovery in the June 2015 case also was

extended several times, and as of January 2017, a year and a half

after that case was filed, the parties had not conducted discovery.

As in the first case, during this period of time, Golub did not serve

responses to the defendants’ written discovery requests, serve

written discovery requests on the defendants, conduct any

depositions, try to settle or otherwise conclude the case, or make any

efforts to get the case on the trial calendar.

     The client’s son attempted to contact Golub on numerous

occasions regarding the status of his mother’s cases, but Golub did

not always respond to his requests and failed to inform the client or

her son when the trial court set the cases for a hearing in April 2017



                                   4
on the defendants’ motions to dismiss.2             Golub ultimately filed

voluntary dismissals without prejudice in the cases, but failed to

inform the client or her son that he did so until the son contacted

him in June 2017. Golub subsequently filed renewal actions in the

client’s cases in October 2017, but did not inform the client or her

son that he had done so, and also failed to serve the defendants in

the renewal actions. Prior to the refiling, in September 2017, the

client passed away, although Golub was unaware of this because he

did not attempt to communicate with her or her son even after he

filed the renewal actions.

      As a result, Golub failed to substitute a party to the lawsuits

and did not file anything with the trial court regarding the client’s

death, and in October 2018, the defendants in one of the cases filed

a suggestion of death. The defendants also filed motions to dismiss

and asked the court to hold a hearing as soon as possible. Golub

again filed dismissals without prejudice in both cases, and again


      2 The record shows that Golub was hospitalized for approximately 12
days in March and April 2017 and spent seven or eight of those days on full life
support.
                                       5
failed to inform the son that he dismissed the lawsuits. Golub also

did not do any research to determine what, if any, impact dismissing

the lawsuits for a second time would have on the client’s estate being

able to continue to pursue her claims, and he also did not do any

research to determine whether the client’s estate would be

prevented from refiling the lawsuits once a representative was

appointed. Finally, the Special Master determined that Golub failed

to provide any billing records to the client or her son; failed to refund

the fee he was paid that he did not earn; and failed to complete work

on the client’s cases.

     2. The Special Master’s conclusions of law.

     The Special Master stated that the State Bar alleged in its

motion for summary judgment that Golub’s acts and omissions

violated Rules 1.2 (a), 1.3, 1.4 (a), 1.16 (d), 3.2, and 8.4 (a) (4) of the

Georgia Rules of Professional Conduct. The maximum sanction for

a violation of Rules 1.2, 1.3, and 8.4 (a) (4) is disbarment, while the

maximum sanction for a violation of Rules 1.4, 1.16, and 3.2 is a

public reprimand.

                                    6
     In regard to Rule 1.2 (a), the Special Master determined that a

lawyer is required to consult with the client and abide by the client’s

decisions concerning the scope of representation. See In the Matter

of Garnett, 278 Ga. 527, 528 (603 SE2d 281) (2004) (lawyer violated

Rule 1.2 when he failed to contact client about trial date or discuss

case with client prior to trial). With respect to the means by which

the client’s objectives are to be pursued, the Special Master further

determined that a lawyer shall consult with the client as required

by Rule 1.4 (a) (2) and may take such actions as impliedly authorized

in order to carry out the representation. See Rule 1.2, Comment [1].

See also In the Matter of Steckbauer, 293 Ga. 893, 894 (750 SE2d

363) (2013) (lawyer violated Rule 1.2 by failing to consult with client

and abide by her decisions). Here, the Special Master concluded that

Golub violated Rule 1.2 (a) when he did not inform his client or her

son about the trial calendar and when he dismissed the two lawsuits

he had filed on behalf of the client without consulting her. The

Special Master concluded that Golub also violated Rule 1.2 (a) when



                                  7
he filed renewal actions on behalf of the client without notifying her

or her son that he intended to do so.

     In regard to Rule 1.3, the Special Master determined that a

lawyer’s lack of diligence may result in prejudice to a client’s

interests, see, e.g., In the Matter of Shearouse, 266 Ga. 848, 848-849

(472 SE2d 294) (1996) (disbarring lawyer who allowed statute of

limitation to expire in one client’s case and failed to set aside

foreclosure for another client), and that Rule 1.3 requires a lawyer

to meet deadlines and appear at scheduled hearings. Moreover, the

Special Master noted that Rule 1.3 Comment [3] states that “[a]

client’s interests often can be adversely affected by the passage of

time or the change of conditions,” and that even when the client’s

interests are not affected in substance by delay, “unreasonable delay

can cause a client needless anxiety and undermine confidence in the

lawyer’s trustworthiness.”

     The Special Master concluded that Golub violated Rule 1.3

when he failed to prosecute the lawsuits filed on behalf of his client,

and that while discovery was extended, Golub failed to serve

                                  8
responses to the defendants’ discovery requests, did not serve

written discovery requests on the defendants, did not conduct any

depositions, did not file any motions, did not try to settle or

otherwise conclude the cases, and did not make any efforts to get the

cases on a trial calendar. The Special Master further concluded that

Golub did not serve the defendants in the renewal actions or

substitute a party after the client had passed away. Moreover, the

Special Master concluded that Golub admitted that he failed to

complete work on the client’s cases. Finally, the Special Master

concluded that Golub did not diligently represent his client as he

took no steps to advance or attempt to resolve the cases, and when

faced with motions to dismiss filed by the defendants, he simply

dismissed the cases instead of defending against such motions and

representing the client’s interests, resulting in significant detriment

to her and her cases. See, e.g., In the Matter of Graham, 306 Ga.

380, 380 (829 SE2d 67) (2019) (lawyer violated Rule 1.3 where he

filed lawsuit on client’s behalf but failed to appear at hearing

resulting in lawsuit’s dismissal); In the Matter of Raulin, 299 Ga.

                                  9
283, 283-284 (787 SE2d 691) (2016); In the Matter of Lea, 297 Ga.

797, 797 (778 SE2d 229) (2015).

     Next, in regard to Rule 1.4, the Special Master concluded that

a lawyer’s regular communication with clients will minimize the

occasions on which a client will need to request information

concerning the representation, see Rule 1.4 Comment [4], and that

a lawyer violates Rule 1.4 when he fails to keep his client updated

about the status of her case and fails to respond to a client’s requests

for information. See In the Matter of Murray, 295 Ga. 71, 72 (757

SE2d 134) (2014); see also In the Matter of Garcia, 303 Ga. 537, 537-

538 (813 SE2d 591) (2018). The Special Master determined that the

undisputed evidence showed a Rule 1.4 (a) violation where the

client’s son attempted to contact Golub on numerous occasions for

an update on his mother’s cases but did not always get a response

from Golub; that Golub also did not notify his client or her son that

he dismissed the lawsuits in April 2017 until two months later when

the son contacted him; that when Golub filed renewal actions, he did

so without communicating with his client or her son; and that after

                                  10
he filed the renewal actions and until he dismissed them a year later

he had no communication with the son. Moreover, the Special

Master concluded that Golub failed to inform his client and her son

of significant proceedings and events in violation of Rule 1.4 (a).

     The Special Master concluded that Golub violated Rule 1.16 (d)

when he failed to complete work on his client’s cases and failed to

refund any fee that he was paid that he did not earn. See In the

Matter of Fair, 300 Ga. 655, 656 (797 SE2d 490) (2017); In the Matter

of Hentz, 300 Ga. 413, 414 (794 SE2d 649) (2016). The Special

Master further concluded that while Golub maintained that he did

significant work on the client’s cases, he had not put forth any

evidence of doing so, nor had he made any effort to refund any

unearned fee.

     The Special Master also concluded that Golub violated Rule 3.2

when he failed to prosecute and expedite the lawsuits filed on behalf

of the client. Specifically, the Special Master cited Golub’s failure,

for two years while discovery was extended, to serve responses to

the defendants’ discovery requests, to serve written discovery

                                  11
requests on the defendants, to conduct any depositions, to file any

motions, to try to settle or otherwise conclude the cases, or to make

any efforts to get the cases on the trial calendar. Moreover, the

Special Master noted that Golub also failed to serve the defendants

in the renewal actions or substitute a party after the client passed

away, and generally failed to do anything of substance to advance

the cases or attempt to resolve the cases.

     Finally, as to Rule 8.4 (a) (4), the Special Master stated that

Rule 1.0 (i) defines fraud as conduct that has a “purpose to deceive,”

and that while the Georgia Rules of Professional Conduct do not

define dishonesty, this Court has defined conduct involving

dishonesty, fraud, deceit, or misrepresentation under Rule 8.4 (a) (4)

to mean “conduct that is intended or likely to mislead another.” In

the Matter of Woodham, 296 Ga. 618, 625 (769 SE2d 353) (2015).

The Special Master further determined that misrepresentations

made to clients constitute misconduct under Rule 8.4 (a) (4), see,

e.g., In the Matter of Hardwick, 297 Ga. 808, 809 (777 SE2d 442)

(2015) (lawyer violated Rule 8.4 (a) (4) when he misrepresented to

                                 12
client the filing status of a motion for expedited bond that lawyer

filed on behalf of client); In the Matter of Hardwick, 288 Ga. 60, 61

(701 SE2d 163) (2010) (lawyer violated Rule 8.4 (a) (4) when he

failed to respond to court order resulting in default judgment and

then failed to inform clients of default judgment); In the Matter of

Hammock, 278 Ga. 385, 387 (602 SE2d 658) (2004) (lawyer violated

Rule 8.4 (a) (4) where he misled his client into believing that her

cases were pending long after they were time-barred or dismissed),

and that even a negligent misrepresentation is sufficient for the

imposition of discipline under Rule 8.4 (a) (4), see In the Matter of

Roberts, 284 Ga. 445, 446 (668 SE2d 256) (2008) (holding that

negligent representation is sufficient for the imposition of discipline

under Rule 8.4 (a) (4)).

     Here, the Special Master concluded that the undisputed

evidence demonstrated that Golub misled the client’s son about the

client’s cases. Specifically, the Special Master noted that throughout

his communications with Golub, the son was under the impression

not only that the defendants had failed to answer and were in

                                  13
default but also that Golub had initiated discovery on behalf of the

client and was making efforts to move the cases along and get them

on the court’s calendar. And although Golub denied telling the son

this, he had no explanation as to why the son would otherwise

believe that the cases were in default. Furthermore, the Special

Master determined that it was undisputed that Golub dismissed the

two lawsuits first in April 2017 but did not inform his client or her

son of the dismissals until June 2017 after the son contacted him;

that subsequently, Golub refiled the lawsuits but did not notify his

client or her son; and that it was, therefore, reasonable to conclude

that through Golub’s conduct and failure to communicate the status

of the cases, his client was misled into thinking that the cases were

either pending when they were not or that they were still dismissed

when, in fact, they had been refiled. The Special Master further

determined that while Golub’s actions and conduct may not have

been intended to mislead his client and her son, if his actions were

“likely to mislead” them, Golub was still in violation of Rule 8.4 (a)

(4). Woodham, 296 Ga. at 625.

                                 14
       Accordingly, the Special Master held that the State Bar had

carried its burden of proving that there was no genuine issue of

material fact on any of its claims that Golub violated the above rules

and that the Bar was entitled to summary judgment as a matter of

law.

       3. The Special Master’s recommendation of discipline.

       For his violations of Rules 1.2 (a), 1.3, 1.4 (a), 1.16 (d), 3.2, and

8.4 (a) (4), the Special Master recommended that Golub be

suspended for one year with reinstatement conditioned on his full

refund of the $7,500 in attorney fees paid to him for the underlying

matter and any cost associated with paying this money into the

client’s estate in probate so that the money can be paid back to the

client’s heirs. In determining the appropriate level of discipline, the

Special Master stated that he considered this Court’s precedent in

similar disciplinary cases and the ABA Standards for Imposing

Lawyer Sanctions. See In the Matter of Morse, 265 Ga. 353, 354 (456

SE2d 52) (1995), overruled on other grounds by In the Matter of

Cook, 311 Ga. 206, 214-215 (857 SE2d 212) (2021).

                                     15
     The Special Master stated that in imposing a sanction after

determining that there is lawyer misconduct, ABA Standard 3.0

provides that a court should consider the duty violated, the lawyer’s

mental state, the actual or potential injury caused by the lawyer’s

misconduct, and the existence of aggravating or mitigating factors.

The Special Master also determined that the rules violated by Golub

prescribe and proscribe some of the most important obligations and

prohibitions to which a lawyer’s conduct must conform, and that in

determining the nature of the ethical duty violated, the ABA

Standards assume that the most important ethical duties are those

obligations which a lawyer owes to clients including, but not limited

to, the duties of diligence, competence, and candor.       See ABA

Standards II (theoretical framework).

     In terms of Golub’s mental state, the Special Master

determined that Golub knowingly failed to work on his client’s cases

and that his violations in general were knowing and not inadvertent

or negligent. As to injury, the Special Master stated that the ABA

Standards define injury as “harm to a client, the public, the legal

                                 16
system, or the profession which results from a lawyer’s misconduct,”

see ABA Standards III; that the ABA Standards further define

potential injury as “the harm to a client, the public, the legal system

or the profession that is reasonably foreseeable at the time of the

lawyer’s misconduct, and which, but for some intervening factor or

event, would probably have resulted from the lawyer’s misconduct,”

id.; and that the extent of the injury is defined by the type of duty

violated and the extent of actual or potential harm, with there being

various levels of injury, see ABA Standards II. Here, the Special

Master concluded that Golub’s failure to work on his client’s cases

resulted in Golub’s having no choice but to dismiss the lawsuits

when the cases were placed on a trial calendar; that after his client

passed away, having failed to substitute a party, Golub had no

choice but to dismiss the lawsuits a second time; and that while it

was uncertain what legal options his client’s estate may have had

then or may have now in the underlying litigation, the injury to the

client here was significant.



                                  17
     As for duties owed, the Special Master noted that a lawyer has

a duty to diligently perform the services he has been hired to

perform, see ABA Standard 4.0, and that ABA Standard 4.43 states

that a suspension is generally appropriate when a lawyer knowingly

fails to perform services for a client and causes serious or potentially

serious injury to a client, as was the case here where Golub

knowingly failed to perform services for his client and neglected

these matters by failing to communicate with her or her son and

failing to consult with them about the cases.

     Finally, the Special Master evaluated the aggravating and

mitigating factors. As for aggravating factors, the Special Master

concluded that Golub had a prior disciplinary history, as he received

an investigative panel reprimand in 1999 for violations of Standards

4, 44, and 45 of the Code of Professional Responsibility,3 see ABA

Standard 9.22 (a); that he had substantial experience in the practice

of law given that he was admitted to the Bar in 1980, see ABA



     3 The Code of Professional Responsibility was supplanted in 2001 by our
adoption of the Georgia Rules of Professional Conduct.
                                    18
Standard 9.22 (i); that there were multiple offenses, as he violated

six different rules, see ABA Standard 9.22 (d); and that his client

was a vulnerable victim “as a result of the trust [she] reposed in

[Golub],” In the Matter of Nesbitt, 294 Ga. 480, 482 (754 SE2d 363)

(2014), see ABA Standard 9.22 (h). As for mitigating factors, the

Special Master concluded that Golub lacked a dishonest or selfish

motive, see ABA Standard 9.32 (b), where the evidence showed that

he took on a legal matter that became overwhelming and difficult

for him to pursue to its conclusion and that health matters also

prevented him from representing his client adequately. However,

the Special Master concluded that while Golub did not initially act

with a dishonest or selfish motive, Golub did intentionally fail to

keep his client apprised of the case and by his silence misled the

client and her son. In addition, the Special Master noted that Golub

experienced health issues during his representation of his client and

continued to experience some health issues during the course of this

disciplinary process, see ABA Standard 9.32 (c); that Golub had

expressed genuine remorse for his actions and the harm caused to

                                 19
his client, see ABA Standard 9.32 (l); and that the prior disciplinary

matter was remote in time, dating back to 1999, see Standard 9.32

(m).

       In conclusion, the Special Master recommended a one-year

suspension with the conditions on reinstatement listed above,

noting that “the purpose of lawyer discipline is to act as ‘a penalty

to the offender, a deterrent to others and as an indication to laymen

that the courts will maintain the ethics of the profession,’ In the

Matter of Dowdy, 247 Ga. 488, 493 (277 SE2d 36) (1981).” In the

Matter of Csehy, 295 Ga. 853, 855 (764 SE2d 540) (2014).             In

addition, the Special Master noted that this Court previously has

imposed discipline by suspending lawyers who failed to competently

and diligently represent clients, failed to consult with and abide by

client decisions, and abandoned client legal matters. See In the

Matter of Johnson, 303 Ga. 795, 798-799 (815 SE2d 55) (2018) (six-

month suspension for lawyer’s violation of Rules 1.3, 1.4, 1.5, 1.15,

1.16 (d), and 5.5 with respect to six client matters he abandoned and

failed to make full and proper restitution); In the Matter of Jaconetti,

                                  20
291 Ga. 772, 772-773 (732 SE2d 447) (2012) (three-year suspension

with conditions for lawyer who violated Rules 1.2, 1.3, 1.4, 1.7, 1.16

(d), and 8.4 (a) (4) by abandoning or neglecting eight clients);

Hardwick, 288 Ga. at 61-62 (six-month suspension for lawyer who

violated Rules 1.3, 1.4, 3.2, and 8.4 (a) (4) for failing to act on matter,

resulting in default judgment against clients); In the Matter of

Bagwell, 286 Ga. 511, 511 (689 SE2d 316) (2010) (two-year

suspension with conditions for lawyer who violated Rules 1.3, 1.4,

and 3.2 related to five former clients, three of which had adverse

rulings entered against them due to his failure to timely and

properly pursue legal matters).

     Neither Golub nor the State Bar has filed exceptions to the

Special Master’s report in this Court.

     4. The Court’s conclusion.

     Having reviewed the record, the Court agrees that a one-year

suspension with reinstatement conditioned upon his full refund of

the attorney fees paid to him for the underlying matter, as well as

any cost associated with paying this money into the client’s estate

                                    21
in probate, is appropriate in this matter.      See In the Matter of

Hudson, 283 Ga. 79, 79-80 (656 SE2d 531) (2008) (one-year

suspension for attorney who failed to do any substantive work on

two legal matters and failed to refund any portion of retainers paid,

violating Rules 1.3, 1.4, 1.16, and 9.3); In the Matter of Collins, 261

Ga. 802, 802-803 (411 SE2d 711) (1992) (one-year suspension for

attorney who abandoned legal matter entrusted to him, refused to

return client’s file, and failed to take reasonable steps to avoid

prejudice in violation of Standards 22, 44, and 68). At the conclusion

of the one-year suspension, Golub may seek reinstatement by

demonstrating to the State Bar’s Office of General Counsel that he

has met the conditions on reinstatement. If the State Bar agrees

that the conditions have been met, it will submit a notice of

compliance to this Court, and this Court will issue an order granting

or denying reinstatement. Golub is reminded of his duties under

Bar Rule 4-219 (b).

     One-year suspension with conditions. All the Justices concur.



                                  22